Exhibit 10.ii.t

FERTILIZER SUPPLY AGREEMENT

This AGREEMENT made effective as of October 22, 2004 between THE MOSAIC COMPANY,
a Delaware corporation, with principal place of business located at 3033 Campus
Drive, Suite E490, Plymouth, Minnesota 55441 (“Seller”) and the Cargill
AgHorizons Business Unit of CARGILL, INCORPORATED, a Delaware corporation, with
principal place of business located at 15407 McGinty Road West,Wayzata,
Minnesota 55391 (“Purchaser”).

WHEREAS, Purchaser requires a supply of nitrogen, phosphate and potash
fertilizers for distribution to its retail outlets and affiliate retail
locations in the United States of America; and

WHEREAS, Seller has the capability and desires to produce and sell such
fertilizer products as set forth on Attachment No. 1, attached hereto and
incorporated herein by reference (“Product(s)”) to Purchaser in accordance with
the terms of this Agreement; and

WHEREAS, the Seller and Purchaser want to realize the benefits of a contractual
arrangement over their present spot purchasing arrangement for the Products as
well as exchange information on market conditions that impact their respective
businesses.

NOW, THEREFORE, in consideration of the provisions of this Agreement, the
parties hereby agree as follows:

1. Term

The initial term of this Agreement shall be October 1, 2004 through
September 30, 2007 (“Initial Term”), which shall automatically renew for
one-year terms unless either party notifies the other party in writing of its
desire not to renew at least three (3) months prior to the expiration of the
current term.

2. Purchase and Sale of Products

From time to time Purchaser may submit an order (“Purchase Order”) to purchase
from Seller any of the Products. Each Purchase Order shall specify the identity,
quantity, delivery schedule, destination, total price of the Products ordered
therein and any changes to the specifications set forth on Attachment No. 1.
Seller shall not be obligated to sell Products unless and until it communicates
to Purchaser in writing its acceptance of the commercial terms set forth in the
respective Purchase Order. Neither Seller nor Purchaser has any minimum purchase
or sale obligations hereunder.



--------------------------------------------------------------------------------

3. Forecasting

a. Purchaser shall provide to Seller within forty-five (45) days of the
commencement of each calendar quarter a written forecast of its Product needs
for each calendar quarter. Such forecast shall include, for each Product, retail
locations, quantity, and available transport modes.

b. Purchaser shall provide to Seller monthly delivery estimates for each
quarter’s forecast. Seller acknowledges that these are estimates and that
changing market dynamics can impact these estimates.

4. Product Pricing

Seller will issue a list of prices for Products for various geographic areas
where the Purchaser has locations (“Reference Prices List”). The Reference
Prices List will be updated when warranted by market conditions and will be used
as a basis for purposes of calculating any discounts on Products.

5. Product Sourcing

Purchaser acknowledges and agrees that Seller may sell certain Products to
Purchaser not manufactured by Seller. Seller will make this Product sourcing
service available to Purchaser for a fee of $1.00US/ST. If Seller supplies
Product produced by Seller that pursuant to prior agreement was to have been
supplied by a third party, the sourcing fee referenced above will be waived with
respect to said sale.

6. New Products & Services

Seller will make available to Purchaser any new fertilizer products and
agronomic services as they become available on regular commercial terms.

7. Confidentiality

Seller and Purchaser may have an opportunity to receive, directly or indirectly,
Confidential Information, as defined below, of the other party. Seller and
Purchaser, each as a receiving party, agree to keep all Confidential Information
supplied to and/or learned by it in the strictest confidence. For purposes of
this Agreement, “Confidential Information” shall mean any commercially sensitive
information in its broadest context, and may include, by way of example but
without limitation, products, specifications, formulae, equipment, business
strategies, customer lists, know-how, drawings, pricing information, inventions,
ideas, and other information, or its potential use, that is owned by or in
possession of the disclosing party. Confidential Information shall not include
that which: (a) is in the public domain prior to disclosure to the receiving
party; (b) becomes part of the public domain, by publication or otherwise,
through no unauthorized act or omission on the part of the receiving party; or
(c) is lawfully in the receiving party’s possession prior to disclosure
hereunder.



--------------------------------------------------------------------------------

Proper and appropriate steps shall be taken and maintained by the receiving
party to protect Confidential Information. Dissemination of Confidential
Information shall be limited to employees or agents that are directly involved
with performance under this Agreement, and even then only to such extent as is
necessary and essential. The receiving party shall inform its employees and
agents of the confidential nature of the information disclosed hereunder and
cause all such employees and agents to abide by the terms of these provisions.

The receiving party shall not disclose Confidential Information to any
unauthorized party without prior express written consent of the disclosing party
or unless required by law or court order. If the receiving party is required by
law or court order to disclose Confidential Information, the receiving party
shall provide the disclosing party with prompt written notice of such
requirement so that an appropriate protective order or other relief may be
sought. The obligations imposed by this Agreement, including but not limited to
non-disclosure and non-use, however, shall endure so long as the Confidential
Information does not become part of the public domain.

Confidential Information will be used only in connection with performance of
this Agreement; no other use of Confidential Information will be made by
receiving party, it being recognized that disclosing party has reserved all
rights to Confidential Information not expressly granted herein. All documents
containing Confidential Information and provided by disclosing party shall
remain the property of the disclosing party, and all such documents, and copies
thereof, shall be returned or destroyed upon the request of the disclosing
party. Documents prepared by the receiving party using Confidential Information,
or derived therefrom, shall be destroyed upon request of the disclosing party,
confirmation of which shall be provided in writing. However, the receiving party
may keep one copy of any document requested to be returned or destroyed in the
files of its legal department or outside counsel for record purposes only.

8. Force Majeure

a. Performance may be suspended, in whole or in part, by either party in the
event of, and to the extent that, acts of God, war, riot, fire, explosion,
accident, flood, sabotage, lack of adequate fuel, power, raw materials, labor,
containers or transportation facilities, compliance with governmental laws or
regulations (except as referred to in paragraph C of this Section), orders or
action, breakage or failure of machinery or apparatus, national defense
requirements, or any other event beyond the reasonable control of such party
which prevents the manufacture, shipment, acceptance, or use of a shipment of
any goods hereunder. Seller or Purchaser without liability may cancel deliveries
so suspended and (a) Purchaser may obtain goods and/or services from any other
source under such terms and conditions as may be necessary for securing
replacement goods, and (b) Seller may sell goods and/or services from any other
source under such terms and conditions as may be necessary to sell such goods
and/or services. If, after Seller and Purchaser shall have consulted in advance,
in good faith, with regard



--------------------------------------------------------------------------------

to the force majeure and the duration and the quantities involved, (a) in order
to secure replacement goods and/or services it is necessary in good faith for
Purchaser to enter into a contract for greater than a replacement quantity, or
(b) in order to sell the goods and/or services it is necessary in good faith for
Seller to enter into a contract for greater than a replacement quantity, then
performance hereunder with respect to such goods and/or services shall be
suspended until completion of such other contract.

b. In the event of all such force majeure occurrences, including such other
contracts, are not remedied within a period of one hundred eighty (180) days
from occurrence, the parties shall meet, in good faith, to determine a mutually
agreeable course of action, including renegotiation of this Agreement, if
appropriate. If the parties are unable to reach agreement, either party, at its
option, may terminate this contract upon sixty (60) days’ written notice.

c. In the event Seller is required to institute an allocation program for force
majeure reasons, as defined herein, Seller will first allocate available
production on an equitable basis between customers holding written contracts of
at least one (1) year’s duration.

9. Amendment

This Agreement may be amended, modified or supplemented only by a writing signed
by the Purchaser and the Seller.

10. Interpretation

The headings preceding the text of articles and sections included in this
Agreement and the headings to schedules and exhibits attached to this Agreement
are for convenience only and shall not be deemed part of this Agreement or be
given any effect in interpreting this Agreement. The terms as set forth in this
Agreement have been arrived at after mutual negotiation with the advice of
counsel and, therefore, it is the intention of the parties that its terms may
not be construed against any of the parties by reason of the fact that it was
prepared by one of the parties.

11. Notices

Any notice, request, instruction or other document to be given hereunder by a
party hereto shall be in writing and shall be deemed to have been given (a) when
received if given in person or by courier or a courier service; (b) on the date
of transmission if sent by telex, facsimile or other wire transmission (receipt
confirmed); or (c) five (5) Business Days after being deposited in the mail,
certified or registered, postage prepaid:

If to the Seller, addressed as follows:

The Mosaic Company

3033 Campus Drive, Suite E490

Plymouth, MN 55441

Telephone No.: 763-577-2700



--------------------------------------------------------------------------------

Facsimile No.: 763-577-2982

Attn: Law Department

 

If to Cargill, Incorporated

Cargill, Incorporated

Business Unit Attorney

P.O. Box 5624

Minneapolis, Minnesota 55440-5624

15615 McGinty Road West

Wayzata, Minnesota 55391-2399

Telephone No.: (952) 742-6372

Facsimile No.: (952) 742-4671

or to such other individual or address or facsimile number as a party hereto may
designate for itself by notice given as herein provided.

12. Waivers

The failure of a party hereto at any time or times to require performance of any
provision hereof shall in no manner affect its right at a later time to enforce
the same. No waiver by a party of any condition or of any breach of any term,
covenant, representation or warranty contained in this Agreement shall be
effective unless in writing, and no waiver in anyone or more instances shall be
deemed to be a further or continuing waiver of any such condition or breach in
other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

13. Successors and Assigns

This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective permitted successors and assigns; provided,
however, that this Agreement, nor any right or obligation hereunder or
thereunder may be assigned by any party hereto other than to an Affiliate of
such party without the prior written consent of the other party; provided
further, that no such assignment shall relieve a party from its obligations
under this Agreement or any Ancillary Agreement.

14. Severability

If any provision of this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality or enforceability of the other provisions
hereof shall not be affected thereby, and there shall be deemed substituted for
the provision at issue a valid, legal and enforceable provision as similar as
possible to the provision at issue.

15. Entire Understanding

This Agreement sets forth the entire agreement and understanding of the parties
hereto with respect to the transactions contemplated hereby and thereby and
supersedes any and all prior agreements, arrangements and understandings among
such parties relating to the subject matter hereof and thereof.



--------------------------------------------------------------------------------

16. Applicable Law

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Minnesota without giving effect to the
principles of conflicts of law thereof.

17. Submission to Jurisdiction

(a) Each party hereto irrevocably agrees that the courts of the County of
Hennepin State of Minnesota or the United States of America for the District of
Minnesota are to have jurisdiction to settle any claims, differences, disputes
or enforcement of rights for which injunctive relief is permitted by this
Agreement.

(b) Each party hereto irrevocably waives any objection it may now or hereafter
have to the laying of the venue of any proceedings in any court referred to in
Section 21(a) and any claim that any proceedings brought in any such court have
been brought in an inconvenient forum and further irrevocably agrees that a
judgment in any proceedings brought in a court of the State of Minnesota or of
the United States of America for the District of Minnesota shall be conclusive
and binding upon the parties hereto and may be enforced in the courts of any
other jurisdiction.

18. Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same original
instrument.

19. Incorporation Of Recitals

The foregoing recitals are hereby incorporated in this Agreement for the reason
that some are contractual in nature and identify the intentions of the parties
hereto.

20. Conflicting Agreements

In the event of any conflict between the terms and conditions of this Agreement
and any prior agreement or purchase order the terms and conditions of this
Agreement shall control.

 

THE MOSAIC COMPANY

   

CARGILL, INCORPORATED

Cargill AgHorizons Business Unit

By:

        

By:

    

Its

        

Its

    

 



--------------------------------------------------------------------------------

Attachment Number 1

Products Supplied By Mosaic in the USA

 

Nitrogen

  

Urea

   46-0-0

UAN Solutions

   28-0-0, 32-0-0

Anhydrous Ammonia

   82-0-0

Phosphate

  

Monoammonium Phosphate (MAP)

   11-52-0

Diammonium Phosphate (DAP)

   18-46-0

Granular Triple Super Phosphate (GTSP)

   0-46-0

Micro Essentials Specialty Phosphate products

  

Potash

  

Muriate of Potash

   0-0-60

K-Mag

  

Other

  

Ammonium Sulfate

  

Micros

  